Citation Nr: 0305750	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston


INTRODUCTION

The veteran served on active duty from January 1954 to March 
1956.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1996, rating 
decision of the Phoenix, Arizona Regional Office (RO), which 
denied claims for an increased rating for bronchial asthma, 
and a total disability rating based on individual 
unemployability (TDIU).

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1996.  A 
transcript of that hearing is of record. 

In November 1998, the Board remanded this claim to the RO for 
further development.  In August 2000, the Board again 
remanded the case to the RO for additional development.  That 
development has been completed.

At his October 1996, hearing the veteran appears to have 
raised the issue of entitlement to service connection for 
hypertension secondary to medications taken for bronchial 
asthma.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's bronchial asthma is manifested by 
complaints of daily asthma attacks, post-bronchodilator FEV-1 
levels of greater than 55 percent of predicted and by FEV-
1/FVC ratios greater than 55 percent of predicted, and the 
disability precludes more than light manual labor.  

3.  Pronounced bronchial asthma has not been demonstrated.

5.  The veteran is service-connected only for his bronchial 
asthma, which is 60 percent disabling.  

6.  The veteran has a high school education, and has had 
occupational experience as a sales person, general manager, 
and warehouse worker; he is not currently employed.

7.  The veteran's service-connected bronchial asthma alone 
does not preclude all forms of substantially gainful 
employment, nor does it cause marked interference with 
employment as to render application of the schedular 
standards impractical.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for 
bronchial asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2002).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records show that the veteran was 
hospitalized in June 1955 with a diagnosis of asthma, 
perennial, allergen unknown.  He appeared before a board of 
medical survey in July 1955, which confirmed a diagnosis of 
asthma, perennial, allergen unknown; it was recommended that 
the veteran be placed on profile.  A board of medical survey 
was convened in March 1956, which again confirmed the above 
diagnosis; it was recommended that the veteran be discharged 
from military service.  

By a rating action in January 1958, the RO granted service 
connection for history of asthma, and assigned a 
noncompensable evaluation, effective November 7, 1957.  

A rating action later in January 1958 assigned a 10 percent 
rating for bronchial asthma, effective December 19, 1957.  

A rating action in September 1958 increased the rating for 
bronchial asthma from 10 percent to 30 percent, effective 
August 1, 1998.  

VA medical records in the 1950's and 1960's reflect that the 
veteran received several periods of hospitalization with 
follow up clinical evaluation for exacerbation of his asthma 
symptoms.  

A rating action in January 1963 increased the rating for 
bronchial asthma from 30 percent to 60 percent, effective 
January 1, 1963.  

By a rating action in March 1968, the RO reduced the rating 
for bronchial asthma from 60 percent to 30 percent, effective 
June 1, 968.  

In an application for TDIU (VA Form 21-8940) received in 
October 1995, the veteran reported that he had last worked 
full time in June 1995.  He also reported that he had worked 
for 10 years for the same company prior to stopping work.  He 
reported that he was employed as a sales person and general 
manager.  He indicated that he had lost two or three days per 
week due to illness.  He also indicated that he had completed 
high school.  

Private treatment reports dated from July 1967 to July 1995, 
which show periods of hospitalization and clinical evaluation 
for treatment of symptoms of bronchial asthma.  Among these 
records is a medical statement from Bruce W. Ricker, M.D., 
dated in February 1995, indicating that the veteran had been 
retired for the last 5 years.  He was initially seen in the 
clinic in September 1966.  Dr. Ricker noted that he had been 
treating the veteran since July 1985 for chronic asthma.  

The veteran was afforded a VA compensation examination in 
October 1995, at which time the veteran complained of having 
daily cough, usually with a small amount of whitish sputum; 
however, when he has an infection, he gets yellowish sputum.  
The veteran indicated that he experienced dyspnea with over 
exhaustion and when he got allergies.  

The examiner noted that no other abnormalities were noted on 
the examination, except for moderately decreased breath 
sounds diffusely and moderately prolonged expiratory phase 
and a few occasional rhonchi and wheezing heard on 
examination of the respiratory system.  There were no rales 
or signs of infection.  There was no cor pulmonale.  No signs 
of infectious disease was present on examination.  The 
pertinent diagnosis was bronchial asthma for over 38 years, 
with the patient on Theophylline, Proventil inhalers, and 
breathing treatments as needed.  It was also noted that he 
experienced some mild dyspnea and shortness of breath on 
moving too fast or if he has nasal allergies.  

VA progress notes dated from September 1995 to November 1996, 
show that the veteran received ongoing treatment for moderate 
bronchial asthma.  During a clinical visit in February 1996, 
it was noted that the asthma was stable with slight 
improvement with the use of Severent.  A pulmonary function 
test (PFT) conducted in March 1996 revealed forced expiratory 
volume after one second (FEV-1) of 83 percent predicted.  The 
pertinent diagnosis was minimal obstructive disease, 
partially involving the small airways.

At his October 1996, hearing the veteran testified that he 
had asthma attacks twice a week.  The veteran stated that he 
was constantly awakened at night by sneezing and shortness of 
breath; he noted that he had a machine that helped to bring 
up mucous.  The veteran reported taking several medications.  
The veteran indicated that overexertion brought on asthma 
attacks.  He stated that he continued to work for as long as 
he could after losing his insurance, but had to take 
breathing machines to work.  He stated that he had difficulty 
walking up and down stairs.  The veteran maintained that he 
was unable to work because of the frequency and severity of 
his attacks.  

The veteran was afforded a VA compensation examination in 
November 1996, at which time he stated that he had asthma 
year round without any seasonal predominance.  He reported 
nasal blocking, watery nasal discharge and frequent sneezing 
year round for the past five years, again without any 
seasonal predominance.  

The veteran also reported a productive cough with production 
worse in the mornings.  He reported four to six respiratory 
infections in a year, mostly during the winter.  He was 
breathless after one block of level walking at normal pace or 
after two flights of stair climbing.  He also reported 
orthopnea and wheezing every night requiring the use of a 
bronchodilator two to three times each night.  His asthma 
therapy included Albuterol, Salmeterol and Flunisolide MDI's, 
Albuterol small volume nebulizer (SVN) and oral Theophylline.  

The veteran indicated that he had worked in the field and in 
an electronic warehouse as a stocker for most of his life.  
Examination revealed clear lung fields without any crackles 
or wheezes.  He was in no respiratory distress at rest.  The 
remainder of the examination was unremarkable.  A chest x-ray 
showed eventration of the right diaphragm but no pulmonary 
parenchimal density, pleural effusion or thoracic 
lymphadenopathy.  A report of November 1996 PFT documents 
FEV-1 of 63 percent pre-bronchodilator, versus 80 percent 
post-bronchodilator, of the value predicted and FEV-1/forced 
vital capacity (FVC) of 65 percent.  

The examiner stated that although the PFT showed only mild 
airflow limitation, the veteran's symptoms and exercise 
limitation suggested moderate respiratory disability from his 
bronchial asthma.  He also stated that if the veteran's 
symptoms persisted at the current level, he might require 
systemic steroid therapy for adequate control of his 
symptoms.  

VA progress notes dated from January 1996 to September 1998, 
show that the veteran received ongoing clinical evaluation 
and treatment for several disabilities including bronchial 
asthma.  

A social and industrial survey was conducted in December 
1998.  It was noted that the veteran graduated from eighth 
grade; thereafter, he began doing farm work.  He subsequently 
held various jobs.  He received training as a repairman and 
worked in that field for a few years.  He then worked as an 
electrical warehouseman; he was at that job until four years 
previously.  The veteran indicated that he was currently 
receiving retirement benefits from the Social Security 
Administration.  He indicated that he spent time with his son 
by volunteering at baseball games; however, he felt that his 
asthma interfered with the time he spent with his son.  

The social worker concluded that given the veteran's age, it 
was "definitely clear" that it would be hard for him to get 
a job and maintain employment because of his frequent 
attacks.  He noted that it took the veteran up to three hours 
to get to sleep after an attack, which impaired his daytime 
ability.  

On VA examination on January 1999, the veteran indicated that 
his asthma problems were perennial; he reported having at 
least 5 infections a year, all of which were treated with 
antibiotics.  He also reported having daily cough productive 
of clear sputum.  The veteran indicated that he no longer had 
daytime asthma attacks; however, he woke up each night with 
sneezing and coughing.  He noted that those attacks are 
always responsive to SVN treatment.  

Until he started coming to VA three years earlier, he had 
been on oral prednisone for two years, and had been required 
to occasionally go to the emergency room for treatment.  

He has been controlling the episodes at home with the use of 
SVN machine.  The veteran indicated that he had the tendency 
to become dyspneic if he walked too much.  He helped his wife 
with some household chores.  The veteran reported that 
exposure to a smoggy environment, tobacco, and dust would 
cause an asthmatic episode.  

On examination, the veteran did not use the accessory muscles 
of respiration and he did not appear dyspneic.  He conversed 
quite normally and without difficulty; he moved about the 
room and off and on the examination table without difficulty.  
He had a very slight fine tremor of his outstretched fingers.  
Respiratory excursions were full, and the diaphragms moved 
will by percussion.  Breath sounds were intact and normal.  
There were no rales, rhonchi or wheezes although expiratory 
phase may be slightly prolonged.  The chest was not hyper 
resonant, except possibly slight hyper resonance over the 
precordium.  No peripheral edema was noted.  

A pulmonary function test documented FEV-1 of 90 percent pre-
bronch, versus 91 percent post-bronch, of the value predicted 
and FEV-1/FVC of 69 percent; these findings were reflective 
of a mild obstructive lung defect.  The pertinent diagnosis 
was bronchial asthma.  

On VA examination in November 2000, the veteran indicated 
that he had not required an emergency room visit or 
hospitalization for asthma in years.  He stated that there 
was a period of time for two years, several years earlier, 
when he had to take prednisone on a daily basis but that also 
had not been necessary.  It was noted that he used an SVN 
machine with a bronchodilator, probably Albuterol, every four 
hours while he was awake.  He also carried an Albuterol 
inhaler with him if he goes out of the house.  

The veteran reported helping his wife around the house.  He 
also reported taking walks up to four blocks.  He related 
that any fast paced activity caused him to become short of 
breath.  He reported that he had been laid off his work in an 
electronics stock room three or four years previously.  He 
noted that the cigarette smoke in the air bothered him.  It 
was observed that the veteran developed a cold at least once 
a year that got into his chest, which turned purulent and 
required the use of an antibiotic.  The veteran reported that 
he woke up wheezy every morning, especially during the 
winter.  He usually took "a treatment" and was unable to be 
fully active until about 11 o'clock in the morning.  

On examination, the veteran did not appear to be in 
respiratory distress, and he was not utilizing the accessory 
muscles of respiration.  Examination of the chest and lungs 
was essentially unremarkable.  No rales, wheezes, or rhonchi 
were heard, and there was no detectable prolongation of the 
expiratory phase of respiration.  The impression was 
bronchial asthma.  

The examiner stated that the veteran's bronchial asthma 
appeared to be of moderate degree.  The examiner further 
observed that the veteran appeared to be capable of 
employment at a light level of activity; but should avoid 
workplaces that had significant amounts of respiratory 
irritants.  With his SNV treatments every four hours, and an 
Albuterol inhaler available as a substitute, most workplaces 
should make it feasible for him to continue any requisite 
treatment.  

A pulmonary function test documented FEV-1 of 84 percent pre-
bronch, versus 94 percent post-bronch, of the value predicted 
and FEV-1/FVC of 65 percent; these findings were reflective 
of a mild obstructive lung defect.  

Medical evidence of record from November 2000 to May 2002 
reflect that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including symptoms of 
his bronchial asthma.  

Of record is a response from the Social Security 
Administration, dated in December 2000, indicating that the 
veteran did not, nor did he ever, receive disability 
benefits; rather, it was reported that he had been receiving 
retirement benefits since July 1997.  

On VA examination in July 2002, the veteran indicated that he 
tended to markedly limit his degree of exertion and exercise, 
because of anxiety about having an asthma attack.  He was 
still active around the house, helping his wife with light 
housework.  It was observed that he had not had a cold during 
the current year.  His last cold causing flare-up of asthma 
with infection occurred in 2001.  It was noted that he 
continued use an SVN machine with Albuterol; and take 
Theophyline and Quaifenesin to help liquefy his sputum.  

It was further noted that the veteran had not had to go to 
the emergency room or hospital for asthma for many years.  He 
coughed up small amount of yellow sputum every morning; 
however, he did not have hemoptysis.  The veteran indicated 
that he had constant wheezing.  He had no systemic symptoms.  

On examination, it was noted that although the respiratory 
rate was rapid, the veteran did not appear to be short of 
breath and he did not use accessory muscles of respiration.  
There was no cyanosis, clubbing or edema.  The appearance of 
the chest was normal, but hyper resonant.  The diaphragms 
were low, but they moved well.  The precordium itself was not 
hyper resonant.  Breath sounds were normal to minimally 
reduced as before.  There were, however, mild inspiratory 
rhonchi and mild expiratory wheezes heard diffusely 
throughout the lung fields.  There were no moist rales, and 
there was no evidence of right ventricular hypertrophy.  The 
impression was bronchial asthma.  The examiner stated that 
the veteran's bronchial asthma appeared to be moderate and 
well controlled; however, he sued his Albuterol inhaler very 
frequently especially at night.  A pulmonary function test 
documented FEV-1 of 96 percent pre-bronch, versus 100 percent 
post-bronch, of the value predicted and FEV-1/FVC of 69 
percent.  

Another VA examination was conducted in November 2002, at 
which time it was noted that the veteran's asthma symptoms 
included dyspnea, with dyspneic episodes, dyspnea exertion 
and some wheezing episodes, with only little but daily 
morning cough with a small amount of sputum.  The examiner 
reiterated that it had been years since the veteran had 
required any oral corticosteroid or systemic corticosteroid 
preparations, although he had undergone such short courses of 
such treatment in the past.  It was also noted that he was 
not currently taking any steroid therapy.  The veteran's 
treatment consisted of hand nebulizers and oral medications, 
which could easily be taken in the workplace.  Since he used 
a SVN machine three times daily, and these were usually 
portable machines, there should not be a problem in using it 
in a workplace.  It was noted that PFTs were within normal 
limits.  

The examiner concluded that the veteran was capable of 
employment, at a light level of activity and clearly at 
sedentary employment, under conditions that would not include 
a significant level of respiratory irritants.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the May 1996 statement of the case, the 
February 1997 supplemental statement of the case, the 
November 1998 Board remand, the January 2000 supplemental 
statement of the case, the August 2000 Board remand, and the 
December 2002 supplemental statement of the case, provided to 
both the veteran and his representative notify the veteran 
and his representative of the evidence necessary to 
substantiate his claims.  In letters dated in February 2001 
and April 2002, the veteran was again advised of the evidence 
that would substantiate his claims.  He was also informed of 
what evidence he was responsible for obtaining.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  He has also been afforded examinations 
that contain all findings needed to evaluate his claims.  See 
Massey v. Brown, 7 Vet. App. 204 (1994). 

To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

A.  Increased rating for bronchial asthma.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The service-connected bronchial asthma is currently rated 
under Diagnostic Code 6602 of the VA rating schedule.  The 
rating schedule for determining the disability evaluations 
for asthma was revised, effective October 7, 1996, subsequent 
to the veteran's request for an increased rating for this 
disability.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Under the prior version of Diagnostic Code 6602, a 30 percent 
rating is provided where there was moderate bronchial asthma, 
characterized by rather frequent asthmatic attacks (separated 
only by 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  

A 60 percent rating is provided where there was severe 
bronchial asthma, characterized by frequent asthmatic attacks 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication 
precluding more than light manual labor.  A note following 
this diagnostic code, provides that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  

The revised diagnostic criteria rates bronchial asthma based 
on results of pulmonary function tests, the required 
treatment, and the frequency and severity of asthmatic 
attacks.  A 30 percent rating is assigned where forced 
expiratory volume in one second (FEV-1) is in the range from 
56 to 70 percent of predicted value, or; the ratio of FEV-1 
to forced vital capacity (FVC) is in the range from 56 
through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalation anti-inflammatory medication.  

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned for pronounced bronchial 
asthma where FEV-1 is less that 40 percent of predicted 
value, or; the ratio of FEV-1 to FVC is less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2002).  

Considering first the criteria in effect prior to October 7, 
1996, the Board notes that VA examiners have concluded that 
the veteran's asthma would permit light to sedentary labor.  
These findings suggest that he would not be capable of more 
than light manual labor.  The record also suggests that he 
has only temporary relief with medication between attacks, as 
shown by the need for frequent use of machines to administer 
medication.  While he is reportedly not experiencing frequent 
attacks of asthma currently, the Board finds that his 
symptoms more closely approximate the criteria for a 60 
percent evaluation under the old criteria of Diagnostic Code 
6602.

The veteran is capable of walking several blocks before 
experiencing dyspnea.  Therefore he does not have severe 
dyspnea on slight exertion.  On the most recent examination 
the examiner commented that the frequency of asthma attacks 
could best be gauged by the need for emergency room visits 
and hospitalization.  The examiner noted that such treatment 
had not been needed for many years.  Thus the Board cannot 
conclude that the disability is manifested by very frequent 
asthmatic attacks.  It has also been reported that the 
veteran has a good appetitie and has not lost weight.  
Therefore, he does not meet the criteria for a 100 percent 
evaluation under the old criteria.

With respect to the new rating criteria, the veteran's 
disability would not meet the requirements for a rating 
greater than 30 percent.  The clinical evidence does not show 
that he needs at least monthly treatment by a physician for 
required care of exacerbations, or that he requires 
intermittent (at least 3 times per year) systemic oral or 
parenteral corticosteroids.  

In fact, during VA examinations in November 2000 and July 
2002, it was noted that the veteran had not had to go to the 
emergency room or a hospital for asthma for many years.  Even 
the outpatient treatment reports fail to document monthly 
clinical visits to a physician for evaluation of asthma 
symptoms.  Furthermore, the veteran's most recent pulmonary 
function test scores were FEV-1 of 84 percent and FEV-1/FVC 
of 65 percent in November 2000, and were FEV-1 of 96 percent 
and FEV-1/FVC of 69 percent in July 2002.  Since the veteran 
would not meet the criteria for a 60 percent rating under the 
new criteria, the old criteria are more favorable.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran's 
disability has not required any periods of recent 
hospitalization.  He is not currently employed, so the 
disability is not causing marked interference with current 
employment.  He was able to maintain employment with the same 
company for 10 years prior to retirement, and VA examiner 
have essentially found that he is currently able to 
satisfactorily maintain such employment.  Therefore, the 
Board does not find that the disability causes marked 
interference with employment.  Referral for consideration of 
an extraschedular rating is not warranted.

B.  Entitlement to TDIU.

The law provides that "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and, that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  If the above 
percentages are not met, the veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities."  38 C.F.R. § 4.16(b) (2002).  

VA's General Counsel has concluded that veterans who, in 
light of their individual circumstances, but without regard 
to age, are unable to secure and follow a substantially 
gainful occupation as a result of service-connected 
disability shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable by 
the circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGOREC 75-91 (1991).  
The regulations governing entitlement to a total disability 
rating include both an objective and subjective standard, of 
which the fulfillment of one is sufficient for the grant of a 
total rating, or referral therefore.  See Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a) (2002).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. at 363, 38 C.F.R. § 4.16(a) 
(2002).  

In this regard, the Board notes that the veteran has a high 
school education and has had occupational experience as a 
sales person, general manager, and warehouse worker.  The 
record indicates that he has not worked consistently since 
approximately June 1990.  He is service-connected only for 
bronchial asthma, which is rated at 60 percent disabling.  
Therefore, the veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  

The social worker who conducted the  Social and Industrial 
Survey in December 1998, concluded that it would be difficult 
for the veteran to obtain and maintain employment not only 
because of the effects of his asthma, but because of his age.  

The social worker's opinion must be viewed in light of the 
November 2000 and November 2002 VA examinations.  Those 
examiners concluded that asthma alone would not preclude 
light manual or sedentary employment.  Since the veteran has 
occupational experience in light manual employment, the Board 
finds that his disability would not preclude gainful 
employment consistent with his education and occupational 
experience.  The opinions predominate against his claim.


ORDER

A 60 percent evaluation for bronchial asthma is granted, 
subject to laws and regulations governing the payment of 
monetary awards.  

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

